Citation Nr: 1708009	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to March 1959. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is now with the RO in Roanoke, VA. 

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) at the Board's office in Washington, D.C. in March 2015.  A transcript of the hearing has been associated with the record.  However, the VLJ who conducted the hearing is no longer employed by the Board.  The appellant was given the opportunity for a new hearing before a different VLJ; however, in January 2017, the appellant responded that she did not want another Board hearing.  

The Board previously remanded this matter for further development in October 2015.  The case has now been returned for appellate review.

The Board observes that the appellant submitted additional evidence after the issuance of a supplemental statement of the case (SSOC) in September 2016.  Although the evidence appears duplicative of evidence already of record, the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the appellant's substantive appeal was received in April 2014.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider such evidence.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 1996.  The Certificate of Death lists the immediate cause of death as cerebral hemorrhage and other significant contributions listed were hypertension and status post aortic valve replacement.    

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The disabilities that caused and/or contributed to the Veteran's death were not manifested during the Veteran's military service, nor were they otherwise related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 (2006).  The Board notes that the Veteran was not service-connected for any disabilities at the time of his death.  Thus, the first two elements given in Hupp are not applicable in the instant claim.

Here, notice was provided to the appellant in letter dated in August 2012, which provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The letter provided information as to what evidence was required to substantiate her claim for DIC benefits and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The August 2012 letter was provided prior to the initial RO adjudication of the claim.  Accordingly, no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic record contains the Veteran's available service records as well post-service reports of private treatment.  Review of the record shows that the RO has requested all identified treatment records.  Moreover, the appellant's statements and hearing testimony in support of the claim are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.

In the instant case, all of the Veteran's service treatment records were not available for review.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Requests for additional service department records and evidence from the appellant to assist in reconstruction of the records have been made, but were unsuccessful.  The RO outlined its attempts to obtain these records in a July 2013 Formal Finding of Unavailability of Service Treatment Records.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.

In Delarosa v. Peake, No. 2007- 7108 (Fed. Cir. Jan. 31, 2008), the Federal Circuit held that VA's duty to obtain a medical opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC claim, as the applicability of this provision is explicitly limited to claims for disability compensation.  Moreover, the Board notes that 38 U.S.C.  § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Under § 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  Here, as will be discussed in greater detail below, with the exception of the appellant's assertions, the Board finds that there is no evidence that the disorders that caused and/or contributed to the cause of the Veteran's death had their onset in service or within one year of service discharge; and there is no competent evidence suggesting a link between the Veteran's disabilities that caused and/or contributed to his death and his active service.  Moreover, there is no competent medical evidence of record showing a link between any other disability, mainly his back disorder, to service or the cause of death.  Thus, notwithstanding the fact that VA had no obligation to obtain a medical opinion, the Board finds there was no basis to obtain one.  The Federal Circuit has held that an appellant's assertion that one condition was caused by another was insufficient to trigger the duty to provide an examination or get an opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the March 2015 Board hearing, the Veterans Law Judge who conducted the hearing adequately explained the claim on appeal and suggested evidence that may support this claim, including evidence that the appellant might submit that may have been overlooked.  The appellant was also specifically asked questions concerning why she believed the Veteran's death was service-connected.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issue and suggesting submission of evidence in the subsequent remand the Board issued to develop this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the Boards prior remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the agency of original jurisdiction (AOJ) to obtain the Veteran's Social Security Administration (SSA) records.  Such records were requested; however, in April 2016, the SSA responded that there were no records.  The AOJ later issued a SSOC.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran passed away in December 1996.  The Certificate of Death lists the immediate cause of death as cerebral hemorrhage and other significant contributions listed were hypertension and status post aortic valve replacement.  The Veteran was not service-connected for any disability, to include the disorders listed on his Certificate of Death, at the time of his death.  Nevertheless, the appellant contends that service connection is warranted for the cause of the Veteran's death because a back disorder played a material causal role in his death and the back disorder was due to an injury sustained in service.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2016).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2016).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A.  § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2016).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2016).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2016).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2016).

By way of background, as noted above, service treatment records are not available.  The first post service medical records date from 1973.  However, clinical records from 1973 until June 1978 are silent with respect to any back problems.  The first post service medical evidence of any back symptoms is a June 1978 private clinical record that shows a diagnosis of low back pain syndrome.  There is no mention of any prior injuries or history of back problems.  Subsequently, in February 1979, the Veteran was diagnosed with low back derangement.  Again, no further information was given.  In July 1979, a cyst on the back was excised.  

In July 1979, over 20 years after the Veteran's discharge from active service, the Veteran submitted a claim for service connection for a back injury.  He reported that he was seen in November 1955 for a back injury at the military hospital at Ft. Jackson.  No further information was provided.  In a September 1979 letter, the RO denied the claim as there was no evidence of treatment for a back condition during service, nor was it recorded at the time of the Veteran's discharge examination.  

Subsequently, the Veteran filed another claim in February 1988 asserting that he fractured his back, broke his ankle and suffered a head injury in an automobile accident in 1955.  He again reported that he was treated at Fort Jackson.  In support of his claim, the Veteran submitted lay statements from his mom and sister as well as a fellow service member stating that the Veteran incurred a back injury in November 1955 in an automobile accident on his way back to base camp.  The statements also indicated that the Veteran was treated for several weeks at a hospital in Cheraw, South Carolina.  In March 1988, the RO denied the claim finding that the evidence submitted was not new and material.  

Follow up clinical records dated from 1979 are silent with respect to any back symptoms until December 1991 when the Veteran was in a motor vehicle accident.  An insurance statement shows that his physician diagnosed him with acute low back sprain, lumbosacral spine, with pain and painful restricted trunk movements.  In a June 1992 statement, the same physician indicated that he had been treating the Veteran for injuries sustained following an automobile accident in December 1991.  The examiner again outlined the back injuries and indicated that the Veteran was partially disabled with cervical headaches and residuals of lumbosacral sprain with pain and restricted back movement.  

The Veteran filed another claim for service connection in July 1992 where he indicated that he suffered a low back injury in 1958 and was treated at the Army Hospital in Ft. Hood, Texas.  However, he subsequently submitted statements from his wife and brother again indicating that the Veteran injured his back in November 1955 in an automobile accident on his way back to base camp.  Again, it was reported that he was treated at the hospital in Cheraw.  The Veteran's brother further reported that the Veteran was strapped to the bed because he fractured his back and that the Veteran had been suffering on and off from back problems since that time.  However, importantly a response from the hospital in Cheraw indicated that it was not established until January 1958, over two years after the Veteran's reported accident.  The response continued that the Veteran probably saw a doctor in town as there was no hospital.  The Veteran's claim was again denied in an August 1993 rating decision.  The RO determined that the evidence was not sufficient to establish service connection as treatment for a back disorder was many years after service.  

After considering the totality of the medical evidence, the Board finds that the preponderance of the evidence demonstrates that the disabilities that caused the Veteran's death, cerebral hemorrhage, hypertension and status post aortic valve replacement, were not related to military service.  Significantly, there is no medical evidence that these disorders manifested to a compensable degree within one year of the Veteran's discharge so the service incurrence of such may not be presumed.  Moreover, there is no competent lay or medical evidence linking these disorders to service.  As such, given the lack of any evidence, there is no basis for finding a link between the Veteran's cerebral hemorrhage, hypertension and status post aortic valve replacement to his active service.

Rather, as noted above, the appellant has asserted that the Veteran's back disorder contributed to his death because his back pain was so bad, it caused his blood pressure to rise, leading to his cerebral hemorrhage.  Initially, the Board notes that the Veteran is not service-connected for a back disorder and, as discussed above, service connection for such disorder has been denied on numerous occasions.  Moreover, the Board finds that the preponderance of the evidence is against finding that the Veteran had a chronic back disorder due to an in-service injury.  In this regard, the Board finds that the Veteran's assertions as well as those of his family members and another service member concerning suffering a back injury in November 1955 while on active duty and chronic symptomatology since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

In this regard, even if the Veteran did suffer an injury in November 1955, he was able to complete almost three more years of active duty, including a tour overseas, before his discharge in March 1959.  Moreover, significantly, clinical records from 1973 to 1978, many years after the Veteran's active service, are silent with respect to any back symptoms.  When seeking treatment for his back disability beginning in 1978, the Veteran did not provide any history of a prior back injury in service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Given the nature of the described in-service injury where prolonged hospitalization supposedly occurred, it would seem that the Veteran would report such history when seeking treatment.  

When filing his claims, the Veteran was also inconsistent with respect to the date of injury.  He initially claimed it occurred in November 1955; however, in his July 1992 application, he reported that it occurred in 1958.  Importantly, the Veteran and his witnesses all indicated that his injury was so serious that he was hospitalized for a few weeks in Cheraw, South Carolina.  However, the record shows that the hospital was not open in 1955 and the Veteran most likely just saw a local doctor.  Moreover, there was another lengthy period where there was no mention of any back problems until the December 1991 motor vehicle accident.  Again, at that time, there was no mention of a prior in-service back injury.  Therefore, given the inconsistencies described above concerning the nature of the in-service injury and pertinent symptoms since service, the Veteran's statements as well as those of his family members and a fellow service member, made in connection with various claims pending for VA benefits, are inconsistent with the remaining evidence and deemed not credible.  In turn, there is simply no competent or credible evidence showing that the Veteran suffered from a back injury in service that resulted in a chronic back disorder.  

Moreover, post-service treatment records also fail to suggest any potential relationship between military service and the Veteran's development of a chronic back disorder.  Importantly, there is no medical evidence linking the Veteran's back disability to service.  In fact, although there were a couple instances of low back pain mentioned in 1978 and 1979, the medical evidence primarily shows that the Veteran's chronic back disability began after the December 1991 motor vehicle accident.  Given the lack of medical evidence for many years after service and the intervening December 1991 accident, even if the Veteran did suffer some sort of injury in November 1955, the post service medical evidence fails to show that such injury resulted in a chronic back disorder.  

The Board recognizes that the appellant believes that the Veteran died as a result of his back disorder.  Again, the Board has found that this disorder is not related to service.  Further, the record does not reflect that the appellant has the necessary training or expertise to relate the Veteran's back disorder and his death to service.  A layperson is generally not capable of opining on matters requiring medical knowledge.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the assertion that the Veteran's back disorder contributed to his hypertension and, in turn, his cerebral hemorrhage is entirely speculative in nature.  A medical professional, who completed the Certificate of Death, concluded that the cause of death was due to cerebral hemorrhage and found that contributing causes were hypertension and status post aortic valve replacement.  Importantly, there was no mention of the Veteran's back disorder being a contributing factor.  The present assertion that the cause of death could have been due to a back disorder is purely speculative and without evidentiary support.  In sum, the appellant's opinion as to cause of death is of little probative value and is outweighed by medical evidence of record. 

While the Board sympathizes with the appellant's loss, it must conclude that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as there is no persuasive evidence linking the Veteran's cause of death to any injury or disease during service.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied. 





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


